Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/22 has been entered.
Claims 8, 21, 22, and 28 are amended. Claims 3-8, 10-13, and 21-29 are pending. 
The rejections under 112(a) and 112(b) in the Final Rejection of 2/24/22 are withdrawn in light of the amendments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Jakubowski on 6/1/22.

The application has been amended as follows: 

Claim 12 is amended to be dependent from claim 8.
Claim 14 is amended to be dependent from claim 8.
22. (currently amended) A proton exchange membrane fuel cell stack comprising:
a first fuel cell unit including first and second flow field plates and a first membrane electrode assembly therebetween, the first or second flow field plate of the first fuel cell unit includes rectangular-shaped protrusions extending from an outer surface thereof and having a protrusion length; and
a second fuel cell unit including first and second flow field plate and a second membrane electrode assembly therebetween, the first or second flow field plate of the second fuel cell unit includes rectangular-shaped receptors having a receptor length, extending into the first or second flow field plate of the second fuel cell unit and engaging the protrusions, the protrusion length and the receptor length are equal; and
wherein the protrusions are a matrix of electrically-conducting protrusions and the receptors are a matrix of electrically-conducting receptors; and
the matrix of electrically-conducting sockets positioned about an edge region of the other flow field plate and a middle region of the other flow field plate within the edge region of the other flow field plate.

Claims 23 and 24 are canceled.


Reasons for Allowance
Claims 3-8, 10-13, 21-22, and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed subject matter.
Specifically, the prior art fails to teach or fairly suggest the structure of claims 8, 21, and 22 wherein the matrix of electrically-conducting sockets is positioned about an edge region of the other flow field plate and a middle region of the other flow field plate within the edge region of the other flow field plate.
While Jin and Saulsbury teach matrices of sockets and receptors, the examiner finds that neither Jin nor Saulsbury teaches or suggests the claimed matrix structure wherein the matrix is positioned about an edge region and a middle region such as shown in Figure 4C and 4D of the instant disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729